UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended November 30, 2012 Or [ ] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50480 LYYNKS INC. (Exact name of registrant as specified in its charter) Nevada 98-0389557 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 644-1812 W. Burbank Blvd, Burbank, CA (Address of principal executive offices) (Zip Code) (818) 478-2260 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-acceleratedfiler [ ](Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 66,580,913 shares of $0.00001 par value common stock issued and outstanding as of January 14, 2013. Table of Contents LYYNKS INC. AND SUBSIDIARY (formerly En2go International, Inc.) (a development stage company) INDEX Page Part I. Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets as of November 30, 2012 and August 31, 2012 (unaudited) 2 Consolidated Statements of Operations for the three Months Ended November 30, 2012 and November 30, 2011 and the period from inception (January 31 , 2007) through November 30, 2012 (unaudited) 3 Consolidated Statements of Stockholders' Deficiency for the Period Ended November 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended November 30, 2012 and November 30, 2011 and the period from inception (January 31, 2007) through November 30, 2012 (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 21 Item 6. Exhibits 22 Signatures -i- Table of Contents PART I. Financial Information ITEM 1. FINANCIAL STATEMENTS (Unaudited) Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.The following condensed consolidated financial statements should be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended August 31, 2012. The results of operations for the three months ended November 30, 2012 are not necessarily indicative of the results for the entire fiscal year or for any other period. -1- Table of Contents LYYNKS INC. AND SUBSIDIARY (a development stage company) Consolidated Balance Sheets (Unaudited) November 30, August 31, ASSETS Current Assets: Cash $ $ Property and equipment - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued expenses Due to related parties Total Current Liabilities Commitments and Contingencies Stockholders' Deficiency: Common stock, $.00001 par value, 1,000,000,000 shares authorized, 66,580,912 and 54,256,626 shares issued and outstanding at November 30, 2012 and August 31, 2012, respectively Capital in excess of par value Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to unaudited consolidated financial statements. -2- Table of Contents LYYNKS INC. AND SUBSIDIARY (a development stage company) Consolidated Statements of Operations (Unaudited) Period from inception (January 31, 2007) For the Three Months Ended through November 30, November 30, Revenues $
